DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Lapossy (2005/0273917).
	Lapossy discloses a toilet equipped with a vacuum source comprising: a suction intake 118 appropriate for sucking away bad smells and gas present in a toilet basin 112 during use; an outlet made in such a manner as to convey vacuumed aerosol into an intake duct 116 connecting the toilet with a sewer 902; at least one aspirator 212 connected through appropriate ducts to the intake duct 116 and an exhaust duct 127; at least one one-way valve 215 located along the exhaust duct 127; and means for activating 104 the aspirator 212.
	Regarding claim 2, the toilet comprises the suction intake 118 which provides communication between toilet basin 112 and the suction intake 118; a suction duct 116 which connects to the suction intake118, through which the suction duct 118 vacuums away the water and aerosol bacteria or virus mixture present in the toilet basin and the suction duct 116 by means of an electric aspirator 212; the electric aspirator 121 which connects to the suction duct 116 and the at least one aspirator 121, and the exhaust duct 127 which connects to the electric aspirator 212 joined through the outlet to the exhaust duct 127 which opens into the sewer network 910.
	Regarding claim 5, the toilet equipped with the vacuum source further comprises the sensor 104 including photoelectric cells which activate the aspirator in the presence of a person ([0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lapossy (2005/0273917) in view of Mattiello (2006/0213001).
	Lapossy does not specifically disclose that a button is used for activating the electric aspirator. Attention is directed to Mattiello which teaches another toilet uses a push button instead of a sensor 23 for actuating an electric aspirator 11 (paragraph [0019]). Therefore, it would have been obvious to one of skill in the art to employ a push button instead of a sensor with Lapossy toilet in view of the teaching of Mattiello for actuating an electric aspirator.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lapossy (2005/0273917) in view of Markaj (7,730,560)
	Lapossy does not specifically disclose that a pressure sensor for detecting weight on a toilet seat to activate the electric aspirator. Attention is directed to Markaj which teaches another toilet uses a pressure sensor 14  for actuating an electric aspirator 7 (col. 5, lines 44+). Therefore, it would have been obvious to one of skill in the art to employ a pressure sensor instead of a proximity sensor with Lapossy toilet in view of the teaching of Markaj for actuating an electric aspirator.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Crowley, Jr. (5,193,227) in view of Mattiello (2006/0213001).
	Regarding claims 1, 3 and 5, Crowley, Jr. discloses a toilet equipped with a vacuum source comprising: a suction intake 46 appropriate for sucking away bad smells and gas present in a toilet basin during use; an outlet made in such a manner as to convey vacuumed aerosol into an intake duct 44 connecting the toilet with a sewer; at least one aspirator 54 connected through appropriate ducts to the intake duct 44 and an exhaust duct 58; at least one one-way valve 70 located along the intake duct 44. Crowley, Jr. does not specifically disclose means for activating the aspirator. Attention directed to Mattiello which teaches another toilet comprising means for activating the aspirator such as a proximity sensor 23 (photocells) or a push button for actuating an electric aspirator 11 (paragraph [0019]). Therefore, it would have been obvious to one of skill in the art to employ means for activating such as a proximity sensor or a push button with Crowley, Jr. toilet in view of the teaching of Mattiello for actuating the electric aspirator.
	Regarding claim 2, the toilet comprises the suction intake 46 which provides communication between toilet basin and the suction intake 46; a suction duct 44 which connects to the suction intake 46, through which the suction duct 46 vacuums away the water and aerosol bacteria or virus mixture present in the toilet basin and the suction duct 46 by means of an electric aspirator 54; the electric aspirator 54 which connects to the suction duct 46 and the at least one aspirator 54, and the exhaust duct 58 which connects to the electric aspirator 54 joined through the outlet to the exhaust duct 54 which opens into the sewer network .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Crowley, Jr. (5,193,227) in view of Markaj (7,730,560)
	Crowley, Jr. does not specifically disclose means for activating the aspirator being a pressure sensor for detecting weight on a toilet seat. Attention is directed to Markaj which teaches another toilet uses a pressure sensor 14  for actuating an electric aspirator 7 (col. 5, lines 44+). Therefore, it would have been obvious to one of skill in the art to employ a pressure sensor with Crowley, Jr. toilet in view of the teaching of Markaj for actuating an electric aspirator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754